Citation Nr: 0403251	
Decision Date: 02/05/04    Archive Date: 02/11/04

DOCKET NO.  99-00 359A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Jackson, 
Mississippi


THE ISSUES

1.  Entitlement to service connection for arthritis of the 
feet.

2.  Entitlement to service connection for left ankle sprain.

3.  Evaluation of service-connected acne keloidalis.  

4.  Entitlement to a compensable rating for service-connected 
fracture, fifth metatarsal.

5.  Entitlement to a compensable rating for service-connected 
sinusitis.  

6.  Entitlement to an effective date prior to July 22, 1996 
for service connection for acne keloidalis.  

7.  Entitlement to an effective date prior to March 23, 1995 
for a 10 percent rating for pseudofolliculitis barbae.  


ATTORNEY FOR THE BOARD

T. Stephen Eckerman, Counsel


INTRODUCTION

The appellant had active service from October 1968 to October 
1992.  

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from rating decisions of the Department of 
Veterans Affairs (VA) Jackson, Mississippi, Regional Office 
(RO).  

The Board notes that the Paralyzed Veterans of America (PVA), 
a veterans' service organization, had previously represented 
the veteran.  The record, however, contains an appointment of 
an attorney as the veteran's representative; this was 
received in January 2002.  VA revoked this attorney's 
authority to represent VA claimants, effective from July 28, 
2003.  The veteran was so informed in December 2003, and has 
chosen to represent himself.  

The Board also notes that the appellant submitted a 
statement, dated June 11, 2002, in which he appeared to 
withdraw his appeal concerning the seven issues listed above.  
A representative of the PVA completed a report of contact on 
the following day in which he indicated that the veteran did 
want to continue his appeal as to these seven issues, 
although at that time it does not appear that this 
organization was still representing the veteran before VA.  
Nonetheless, the RO issued a supplemental statement of the 
case (SSOC) concerning these seven issues in May 2003, to 
which the attorney responded with a VA form 9 later that 
month, indicating that the veteran wished to appeal all the 
issues listed in the SSOC.  As the attorney was then 
authorized to represent the appellant, the Board concludes 
that these 7 issues remain before the Board on appeal.




REMAND

This appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify you if 
further action is required on your part. 

In a statement received in August 2003, the veteran reported 
that he was receiving disability benefits from the Social 
Security Administration (SSA).  However, the SSA's records 
are not currently contained in the claims file.  On remand, 
the RO should attempt to obtain the SSA's records.  See 
Murincsak v. Derwinski, 2 Vet. App. 363 (1992).  

With regard to the claim for service connection for arthritis 
of the feet and left ankle sprain, the Board has determined 
that the veteran should be scheduled for an examination, to 
include obtaining an etiological opinion.  The appellant is 
hereby notified that it is the appellant's responsibility to 
report for the examination and to cooperate in the 
development of the case, and that the consequences of failure 
to report for a VA examination without good cause may include 
denial of the claim.  38 C.F.R. §§ 3.158 and 3.655 (2003).  

Accordingly, the Board has no alternative but to defer 
further appellate consideration and this case is REMANDED to 
the RO via the AMC for the following actions:

1.  After obtaining any necessary 
authorizations, an attempt should be made 
to obtain the veteran's SSA records, and 
to associate them with the claims files.

2.  The RO should schedule the veteran 
for a VA examination of his feet, to 
include the left ankle.  The claims files 
should be made available to the examiner 
for review in connection with the 
examination, and all indicated special 
studies and tests should be accomplished.  
The examiner should provide an opinion as 
to whether it is at least as likely as 
not (i.e., a likelihood of 50 percent or 
greater) that the veteran has residuals 
of left ankle sprain, and/or arthritis of 
either foot, that is related to his 
service.  A complete rationale for any 
opinion expressed should be provided.

4.  The RO must review the claims file and 
ensure that all notification and 
development action required by 38 U.S.C.A. 
§§ 5102, 5103, and 5103A (West 2002) are 
fully complied with and satisfied.  See 
also 38 C.F.R. § 3.159 (2003).

5.  After the development requested above 
has been completed to the extent 
possible, the RO should again review the 
record.  If any benefit sought on appeal, 
for which a notice of disagreement has 
been filed, remains denied, the appellant 
and representative, if any, should be 
furnished a supplemental statement of the 
case and given the opportunity to respond 
thereto.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded to 
the regional office.  Kutscherousky v. West, 12 Vet. App. 369 
(1999).

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans' Benefits Improvements Act of 1994, 
Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 
38 U.S.C.A. § 5101 (West 2002) (Historical and Statutory 
Notes).  In addition, VBA's Adjudication Procedure Manual, 
M21-1, Part IV, directs the ROs 


to provide expeditious handling of all cases that have been 
remanded by the Board and the Court.  See M21-1, Part IV, 
paras. 8.43 and 38.02.



	                  
_________________________________________________
	MARY GALLAGHER
	Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2003).




